— Claimant was employed as a car float brakeman, drawing of switches, assisting train crews in malting up and adding to their trains and in disposing of inbound trains on the various tracks of the railroad, employer, at Long Island City, in the Bast river opposite Thirty-fourth street. The question was whether claimant *648was engaged in interstate commerce at the time of the injury. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes MeNamee, Crapser and Heffernan, JJ.